DETAILED ACTION

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first looping element” and “second looping element” of claim 4 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim 12 is objected to because of the following informalities: The word “the” should be inserted before the word “cavity” in claim 12 line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. 	Claim 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "the first connection portion being different from the second connection portion" in lines 11-12. It is unclear if the first connection portion and second connection portion are merely two distinct elements or if they are otherwise different. 
b. Claim 8 recites the limitation “the covering portion” in line 2. There is insufficient antecedent basis for this limitation in the claim as only “a cover” was recited previously in claim 1.
c. Claim 9 recites the limitation “the closure portion” in line 1. There is insufficient antecedent basis for this limitation in the claim as only “a cover” was recited previously in claim 1.
	d. Claim 10 recites the limitation "the first connection portion being different from the second connection portion" in lines 8-9. It is unclear if the first connection portion and second connection portion are merely two distinct elements or if they are otherwise different.
	e. Claims 2-7 and 11-19 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1, 2, 6, 7, 9-11, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotberg (US 10,791,715).
	a. Regarding claim 1, Rotberg discloses a monitoring device configured to couple to a wearable collar 16 for an animal, comprising a housing 18 comprising a cavity 24 having an open top end and a cover 44 movable between a first position wherein the cover closes the open top end of the cavity and a second position wherein the open top end of the cavity is exposed [A cover 44 may be used to lock the battery 42 and PCB 40 within the internal chamber 24, col. 3 lines 39-40]; an electronic device 40 [the electronics include a printed circuit board (PCB) 40, col. 3 lines 14-15] positioned within the cavity [body 18 further includes an internal chamber 24 for containing electronics for tracking the location of the device 10, col. 2 lines 43-45], electronic device 40 comprising a processor 52 [PCB 40 may include a microcontroller or other form of computer processor 52, col. 3 lines 21-23] configured to receive or transmit information relating to the animal wearing wearable collar 16 [PCB 40 may further include, or be operably connected with, an accelerometer 56, a GPS 60, and any other electronics components that would enable the function of the tracking device 10, as discussed in greater detail below. Furthermore, the PCB 40 may further include, or be operably connected with, a transceiver 58, or other form of wireless communication device, for communicating (e.g., via Bluetooth®, or any other communication standard known in the art). The communication may be directly to outside computer devices (e.g., smart phone, tablet, PC, etc.), or via any form of network (e.g., cellular, WiFi, Bluetooth, and any other forms of network), col. 3 lines 27-35]; a first connection portion 22 coupled to the housing and configured to attach to a first member of a first terminating end of the wearable collar [male buckle portion 22, col. 2 line 50] and a second connection portion 20 coupled to the housing [female buckle portion 20, col. 2 line 49] and configured to attach to a second member of a second terminating end of the wearable collar [buckle body 18 removably jointed with the mating buckle 14 via respective interlocking portions 20 and 22, col. 2 lines 41-43; tracking buckle 12 and mating buckle 14 are connected at their opposite ends to a collar 16, col. 2 lines 57-58], first connection portion 22 being different from the second connection portion 20.
	b. Regarding claim 2, Rotberg discloses the device of claim 1, wherein first connection portion 22 is a male buckle member [male buckle portion 22, col. 2 line 50] and second connection portion 20 is a female buckle member [female buckle portion 20, col. 2 line 49], wherein the male buckle member comprises a guide [FIG. 1] positioned between two biased anchors 26, the male buckle member coupling to a first member of the first terminating end of wearable collar 16 [tracking buckle 12 and mating buckle 14 are connected at their opposite ends to a collar 16, col. 2 lines 57-58] via corresponding guide cavity [FIG. 1] for receipt of the guide and corresponding anchor cavities 32 for receipt of the two biased anchors [apertures 32 formed in side walls of the female buckle portion 20 function to receive the engagement heads 28, and enable a user to compress the engagement heads 28 to release the lock, col. 2 lines 53-57].
	c. Regarding claim 6, Rotberg discloses the device of claim 1, wherein electronic device 40 comprises a global positioning system (GPS) component 60, the information relating to the animal comprising location information of the animal derived from the GPS of the electronic device [PCB 40 may further include, or be operably connected with, an accelerometer 56, a GPS 60, and any other electronics components that would enable the function of the tracking device 10, col. 3 lines 27-35].
	d. Regarding claim 7, Rotberg discloses the device of claim 1, wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, information relating to the owner of the animal, or medical information of the animal [Daily, weekly, monthly, and annual reporting may be provided for tracking the long term health of the pet, col. 4 lines 49-51].  
	e. Regarding claim 9, Rotberg teaches the device of claim 1 having closure portion 44 to enclose the electronic device 40 within the cavity 24 [A cover 44 may be used to lock the battery 42 and PCB 40 within the internal chamber 24, col. 3 lines 39-40]. Rotberg further teaches wall portions [FIG. 3] cooperating with closure portion 44 to enclose electronic device 40 at least one wall portion comprising an interface for accessing the electronic device [a charging port (not shown) or similar structure (e.g., induction charging) for recharging the device 10, col. 4 lines 25-26; PCB 40 may further include, or be operably connected with, a transceiver 58, or other form of wireless communication device, for communicating (e.g., via Bluetooth®, or any other communication standard known in the art). The communication may be directly to outside computer devices (e.g., smart phone, tablet, PC, etc.), or via any form of network (e.g., cellular, WiFi, Bluetooth, and any other forms of network), col. 3 lines 27-35].
	f. Regarding claim 10, Rotberg discloses teaches a wearable animal information apparatus comprising a collar 16 configured to be worn around a portion of an animal, the collar comprising a first end and a second end [FIG. 1]; an inner surface that faces the portion of the animal during use and an outer surface that faces away from the portion of the animal during use [FIG. 1]; an attachment comprising a first connection portion 12 coupled to the first end of the collar and a second connection portion 14 coupled to the second end of the collar [tracking buckle 12 and mating buckle 14 are connected at their opposite ends to a collar 16, col. 2 lines 57-58], first connection portion 12 being different from second connection portion 14 [FIG. 1]; a cavity 24 located within first connection portion 12 and an electronic device 40 comprising a processor 52 [PCB 40 may include a microcontroller or other form of computer processor 52, col. 3 lines 21-23] configured to receive or transmit information relating to a wearer of collar 16 [PCB 40 may further include, or be operably connected with, an accelerometer 56, a GPS 60, and any other electronics components that would enable the function of the tracking device 10, as discussed in greater detail below. Furthermore, the PCB 40 may further include, or be operably connected with, a transceiver 58, or other form of wireless communication device, for communicating (e.g., via Bluetooth®, or any other communication standard known in the art). The communication may be directly to outside computer devices (e.g., smart phone, tablet, PC, etc.), or via any form of network (e.g., cellular, WiFi, Bluetooth, and any other forms of network), col. 3 lines 27-35], electronic device 40 being located within cavity 24 [body 18 further includes an internal chamber 24 for containing electronics for tracking the location of the device 10, col. 2 lines 43-45].
	g. Regarding claim 11, Rotberg discloses the apparatus of claim 10, wherein the attachment further comprises a housing 62 configured to house electronic device 40 [upper chamber 62 is formed above the lower chamber 60, for receiving the PCB 40, col. 3 lines 58-59] and a covering portion 44 configured to enclose and/or permit access to electronic device 40 [A cover 44 may be used to lock the battery 42 and PCB 40 within the internal chamber 24, col. 3 lines 39-40], covering portion 44 causing electronic portion 40 to be inaccessible by the animal wearing collar 16 [FIGS. 2-3]. 
h. Regarding claim 15, Rotberg discloses the apparatus of claim 10, wherein electronic device 40 comprises a global positioning system (GPS) component 60, the information relating to the animal comprising location information of the animal derived from the GPS of the electronic device [PCB 40 may further include, or be operably connected with, an accelerometer 56, a GPS 60, and any other electronics components that would enable the function of the tracking device 10, col. 3 lines 27-35].
i. Regarding claim 16, Rotberg discloses the apparatus of claim 10, wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, information relating to the owner of the animal, or medical information of the animal [Daily, weekly, monthly, and annual reporting may be provided for tracking the long term health of the pet, col. 4 lines 49-51].
j. Regarding claim 17, Rotberg discloses the apparatus of claim 11 having closure portion 44 to enclose the electronic device 40 within the cavity 24 [A cover 44 may be used to lock the battery 42 and PCB 40 within the internal chamber 24, col. 3 lines 39-40]. Rotberg further teaches wall portions [FIG. 3] cooperating with closure portion 44 to enclose electronic device 40 at least one wall portion comprising an interface for accessing the electronic device [a charging port (not shown) or similar structure (e.g., induction charging) for recharging the device 10, col. 4 lines 25-26; PCB 40 may further include, or be operably connected with, a transceiver 58, or other form of wireless communication device, for communicating (e.g., via Bluetooth®, or any other communication standard known in the art). The communication may be directly to outside computer devices (e.g., smart phone, tablet, PC, etc.), or via any form of network (e.g., cellular, WiFi, Bluetooth, and any other forms of network), col. 3 lines 27-35].
k. Regarding claim 19, Rotberg discloses the apparatus of claim 17, wherein the interface is a wireless interface for accessing electronic device 40 while the electronic device is attached to collar 16 [PCB 40 may further include, or be operably connected with, a transceiver 58, or other form of wireless communication device, for communicating (e.g., via Bluetooth®, or any other communication standard known in the art). The communication may be directly to outside computer devices (e.g., smart phone, tablet, PC, etc.), or via any form of network (e.g., cellular, WiFi, Bluetooth, and any other forms of network), col. 3 lines 27-35].

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 3, 5, 14, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotberg (US 10,791,715) as applied to claims 1, 10, and 17 above, and further in view of Czarnecky et al. (US Patent Publication 2018/0110205).  
	a. Regarding claim 3, Rotberg teaches the device of claim 1, wherein first connection portion 22 is a male buckle member [male buckle portion 22, col. 2 line 50] and second connection portion 20 is a female buckle member [female buckle portion 20, col. 2 line 49], wherein the male buckle member comprises a flange 28 coupling the male buckle member via sliding through an opening perpendicularly from a longitudinal axis of the male buckle member.
	Rotberg does not specifically teach the first member of the first terminating end of the wearable collar comprises an opening and a flange coupling the male buckle member and first member via sliding through the opening when the first member is presented to the male buckle member. Czarnecky teaches first member 125 of the first terminating end of wearable collar 15 comprises an opening and a flange coupling the male buckle member 30 and first member via sliding through the opening when the first member is presented to the male buckle member [female portion 125 of pet collar 15 releasably receives male portion 30 of tracking insert 10 such that tracking insert 10 is received by, and is inserted into, pet collar 15 as best illustrated in FIG. 4A [0018]; FIG. 4A] for the purpose of providing for a monitoring device with a male buckle member to be inserted into and received by an opening of a member on a terminating end of a compatible collar connector such as those commonly found on state-of-the-art pet collars so that the monitoring device extends the pet collar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include the first member of the first terminating end of the wearable collar with an opening and a flange coupling the male buckle member and first member via sliding through the opening when the first member is presented to the male buckle member as taught by Czarnecky because doing so would have provided for a monitoring device with a male buckle member to be inserted into and received by an opening of a member on a terminating end of a compatible collar connector such as those commonly found on state-of-the-art pet collars so that the monitoring device extends the pet collar.
	 b. Regarding claim 5, Rotberg teaches the device of claim 1 wherein the monitoring device is configured to attach to the first terminating end of wearable collar 16, a female buckle member [female buckle portion 20, col. 2 line 49] comprised of a guide cavity and anchor cavities [FIG. 1], and a guide and biased anchors 26 of a male buckle [male buckle portion 22, col. 2 line 50; FIG. 1]. Rotberg does not specifically teach the first member comprises a female buckle member comprised of a guide cavity and anchor cavities, wherein the monitoring device is configured to attach to the first terminating end of the wearable collar via a receiving of a guide and biased anchors of a male buckle member of the wearable collar. Czarnecky teaches first member 125 comprises a female buckle member wherein monitoring device 10 is configured to attach to the first terminating end of wearable collar 15 via a male buckle member 30 of collar 15 [female portion 125 of pet collar 15 releasably receives male portion 30 of tracking insert 10 such that tracking insert 10 is received by, and is inserted into, pet collar 15 as best illustrated in FIG. 4A [0018]; FIG. 4A]] for the purpose of providing for a monitoring device with a male buckle member to be inserted into and received by an opening of a member on a terminating end of a compatible collar connector such as those commonly found on state-of-the-art pet collars so that the monitoring device extends the pet collar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include the first member that comprises a female buckle member comprised of a guide cavity and anchor cavities, wherein the monitoring device is configured to attach to the first terminating end of the wearable collar via a receiving of a guide and biased anchors of a male buckle member of the wearable collar as taught by Czarnecky because doing so would have provided for a monitoring device with a male buckle member to be inserted into and received by an opening of a member on a terminating end of a compatible collar connector such as those commonly found on state-of-the-art pet collars so that the monitoring device extends the pet collar.
c. Regarding claim 14, Rotberg teaches the apparatus of claim 10 wherein the first connection portion 12 couples to the first end of collar 16 and the second connection portion 14 couples to the second end of the collar [tracking buckle 12 and mating buckle 14 are connected at their opposite ends to a collar 16, col. 2 lines 57-58]. Rotberg further teaches a male buckle 22 [male buckle portion 22, col. 2 line 50] comprising a guide [FIG. 1] positioned between two biased anchors 26 and a female buckle 20 comprising a guide cavity [FIG. 1] and anchor cavities 32 [apertures 32 formed in side walls of the female buckle portion 20 function to receive the engagement heads 28, and enable a user to compress the engagement heads 28 to release the lock, col. 2 lines 53-57]. Rotberg does not specifically teach the first connection portion is a male buckle and the second connection portion is a female buckle wherein the male buckle of the first connection portion couples to the first end of the collar and the female buckle of the second connection portion couples to the second end of the collar. 
Czarnecky teaches the first connection portion 30 is a male buckle and the second connection portion is a female buckle 25 wherein the male buckle of first connection portion 30 couples to the first end of collar 15 and the female buckle of second connection portion 25 couples to the second end of collar 15 [female portion 25 of tracking insert 10 releasably receives and the male portion 130 of pet collar 15 while the female portion 125 of pet collar 15 releasably receives male portion 30 of tracking insert 10 such that tracking insert 10 is received by, and is inserted into, pet collar 15 as best illustrated in FIG. 4A [0018]; FIG. 4A] for the purpose of providing for a monitoring device with male and female buckle members inserted into and received by cooperating members on terminating ends of compatible collar connectors commonly found on state-of-the-art pet collars so that the monitoring device extends of the pet collar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include a first connection portion that is a male buckle and a second connection portion that is a female buckle wherein the male buckle of the first connection portion couples to the first end of the collar and the female buckle of the second connection portion couples to the second end of the collar as taught by Czarnecky because doing so would have provided for a monitoring device with male and female buckle members inserted into and received by cooperating members on terminating ends of compatible collar connectors commonly found on state-of-the-art pet collars so that the monitoring device extends the pet collar.
d. Regarding claim 18, Rotberg discloses the apparatus of claim 17 having the interface for accessing electronic device 40 while the electronic device is attached to collar 16 [PCB 40 may further include, or be operably connected with, a transceiver 58, or other form of wireless communication device, for communicating (e.g., via Bluetooth®, or any other communication standard known in the art). The communication may be directly to outside computer devices (e.g., smart phone, tablet, PC, etc.), or via any form of network (e.g., cellular, WiFi, Bluetooth, and any other forms of network), col. 3 lines 27-35]. Rotberg does not specifically teach a USB interface. Czarnecky teaches USB interface [charging port 48 could be any of numerous formats, including without limitation, USB, mini-USB, micro-USB, USB-C, or any format that may be introduced at a later time [0026]] for the purpose of providing a pet monitoring device with an interface compatible with commonly available formats into which a charging cable is plugged for recharging an internal battery of an electronic device attached to the collar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include a USB interface as taught by Czarnecky because doing so would have provided a pet monitoring device with an interface compatible with commonly available formats into which a charging cable is plugged for recharging an internal battery of an electronic device attached to the collar. 

10. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rotberg (US 10,791,715) as applied to claim 1 above, and further in view of Hathway et al. (US 9,861,080).
a. Regarding claim 4, Rotberg teaches the device of claim 1 having first connection portion 22 [male buckle portion 22, col. 2 line 50], second connection portion 20 [female buckle portion 20, col. 2 line 49] and the monitoring device is configured to attach to first and second members of respective terminating ends of collar 16 [FIG. 1]. 
Rotberg does not specifically teach the first connection portion comprises a first looping element and the second connection portion comprises a second looping element, and the monitoring device configured to attach to first and second members of respective terminating ends of the collar via the first looping element and the second looping element. Hathway teaches first connection portion comprises a first looping element 28 and the second connection portion comprises a second looping element 30 and monitoring device 10 is configured to attach to first and second members of respective terminating ends 66, 68 of the collar via the first looping element and the second looping element [a first portion 66 of the collar material is passed around the first hoop antenna 28 and through the adjacent space 56, such that the first portion 66 of the collar material is wrapped about the substantial portion of the length of the first hoop antenna 28. Similarly, a second portion 68 of the collar material is passed around the second hoop antenna 30 and through its adjacent space 64, such that the second potion 68 of the collar material is wrapped about the substantial portion of the length of the second hoop antenna 30, col. 4 lines 55-64; FIG. 8] for the purpose of providing a pet monitoring device with first and second looping elements to provide a passage for the collar material to be attached to first and second members of terminating ends of the collar and allow the monitoring device to be attached to or integrated into a pet collar while simultaneously maintaining a relatively small form factor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include the first connection portion that comprises a first looping element and the second connection portion that comprises a second looping element, and the monitoring device configured to attach to first and second members of respective terminating ends of the collar via the first looping element and the second looping element as taught by Hathway because doing so would have provided a pet monitoring device with first and second looping elements to provide a passage for the collar material to be attached to first and second members of terminating ends of the collar and allow the monitoring device to be attached to or integrated into a pet collar while simultaneously maintaining a relatively small form factor.  

11. 	Claims 8, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotberg (US 10,791,715) as applied to claims 1 and 11 above, and further in view of Sporn (US Patent Publication 2018/0049409).
a. Regarding claim 8, Rotberg teaches the device of claim 1, wherein access to cavity 24 housing electronic device 40 is provided via covering portion 44 [A cover 44 may be used to lock the battery 42 and PCB 40 within the internal chamber 24, col. 3 lines 39-40].
Rotberg does not specifically teach sliding the covering portion away from the cavity. Sporn teaches sliding covering portion 37 away from cavity 20 [rectangular container 20 [0013]; cover plate 37 functions as a finger grip to slide the tray in and out of the container [0014]] for the purpose of providing a pet identification collar with a container carrying media containing information about the animal wearing the collar and a sliding cover plate to function as a grip to allow easy insertion and removal of the media into the container and to seal the end of the container. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include sliding of the covering portion away from the cavity as taught by Sporn because doing so would have provided a pet identification collar with a container carrying media containing information about the animal wearing the collar and a sliding cover plate to function as a grip to allow easy insertion and removal of the media into the container and to seal the end of the container.
b. Regarding claim 12, Rotberg teaches the apparatus of claim 11, wherein electronic device 40 is coupled to covering portion 44 [cover 44 includes an engaging structure 48 for locking the battery 42 and PCB 40 within the internal chamber 24, col. 3 lines 41-42]. Rotberg does not specifically teach  sliding the covering portion away from cavity removes the device from the cavity. Sporn teaches sliding covering portion 37 away from cavity 20 [rectangular container 20 [0013]; cover plate 37 functions as a finger grip to slide the tray in and out of the container [0014]] removes the device [data carrying media containing information about the animal wearing the ID collar [0016]] from the cavity for the purpose of providing a pet identification collar with a container carrying media containing information about the animal wearing the collar and a sliding cover plate to function as a grip to allow easy insertion and removal of the media into the container and to seal the end of the container. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include sliding the covering portion away from cavity removes the device from the cavity as taught by Sporn because doing so would have provided a pet identification collar with a container carrying media containing information about the animal wearing the collar and a sliding cover plate to function as a grip to allow easy insertion and removal of the media into the container and to seal the end of the container.
 c. Regarding claim 13, Rotberg teaches the device of claim 11, wherein access to electronic device 40 is provided via covering portion 44 [A cover 44 may be used to lock the battery 42 and PCB 40 within the internal chamber 24, col. 3 lines 39-40].
Rotberg does not specifically teach sliding the covering portion away from the cavity. Sporn teaches sliding covering portion 37 away from cavity 20 [rectangular container 20 [0013]; cover plate 37 functions as a finger grip to slide the tray in and out of the container [0014]] for the purpose of providing a pet identification collar with a container carrying media containing information about the animal wearing the collar and a sliding cover plate to function as a grip to allow easy insertion and removal of the media into the container and to seal the end of the container. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rotberg to include sliding of the covering portion away from the cavity as taught by Sporn because doing so would have provided a pet identification collar with a container carrying media containing information about the animal wearing the collar and a sliding cover plate to function as a grip to allow easy insertion and removal of the media into the container and to seal the end of the container.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643